J-A15039-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

GALERMAN & TABAKIN, LLP                        IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ROBERT BOND, ESQUIRE,
ROBERT BOND, ESQ., LLC AND
LAW OFFICES OF ROBERT BOND,
ATTORNEY AT LAW

                                                   No. 2716 EDA 2015


           Appeal from the Judgment Entered September 15, 2015
             In the Court of Common Pleas of Philadelphia County
          Civil Division at No(s): November Term, 2013 , No. 00462


BEFORE: FORD ELLIOTT, P.J.E., DUBOW, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                       FILED AUGUST 24, 2016

       Appellant Robert Bond, Esquire,1 appeals from the judgment entered

following a bench trial in this breach of an employment contract action. The

judgment required Bond to pay fees to Appellee Galerman and Tabakin, LLP

(G&T).     We vacate the judgment and remand for further proceedings

consistent with this memorandum.


____________________________________________


1
   Galerman and Tabakin, LLP also named Robert Bond, Esq., LLC and Law
Offices of Robert Bond, Attorney at Law as defendants. The trial court
entered judgment against Galerman and Tabakin, LLP, and in favor of
Defendants on the unjust enrichment and conversion claims asserted against
Bond, Robert Bond, Esq., LLC, and Law Offices of Robert Bond, Attorney at
Law. Bond appeals the judgment entered for the breach of contract count,
and only Bond was named as a defendant for the breach of contract count.
J-A15039-16



       On May 13, 2011, Bond and G&T executed an employment contract

with an effective date of June 1, 2011.2

       The employment contract provided that Bond would receive a base

salary of $65,000.00 and would receive 30% of “any/all matters originated

by Robert Bond, Esquire.” Complaint, at Exh. A (“Employment Contract”).

       The contract also provided for “attorney obligations to firm upon

voluntary    or   involuntary     withdrawal/termination,”   which   included   the

following fee payment provisions:

          Payment of fees to [G&T] earned on matters originated or
          otherwise brought to [G&T] by Robert Bond, Esquire
          during the period of employment as follows:

          A. [A]ny matter originated or generated within two months
          of withdrawal/termination – twenty percent of gross
          attorney fee (20%)[;]

          B. [A]ny matter originated or generated beyond 6 months
          but within one year of withdrawal/termination – thirty
          three and one-third (33 1/3%) percent of gross attorney
          fee;

          C. [A]ny matter originated or generated beyond one year
          of withdrawal/termination – fifty percent (50%) of gross
          attorney fee.

Employment Contract.



____________________________________________


2
  The parties dispute when Bond’s employment began. Bond testified that
his employment began on June 11, 2011. N.T., 1/28/2015, at 67. Bond’s
paystubs indicate that his employment began on June 9, 2011. Motion for
Reconsideration, filed Mar. 16, 2015, at Exh. E. G&T maintains Bond’s
employment began on June 1, 2011, as stated in the contract.



                                           -2-
J-A15039-16



      On December 5, 2011, Bond’s employment ended. The parties dispute

the fees owed by Bond following his termination.

      G&T initiated this breach of the employment contract action, claiming

Bond owed G&T fees collected following his termination for matters

originated prior to his termination. Following a bench trial in which Alan

Galerman and Bond testified concerning the interpretation of the post-

termination fee provision, the trial court found:

         Based on that meeting of the minds and the testimony
         presented[,] the court makes the following findings of
         fact[,] inter alia, and enters this order.

         1. []Bond started his employment with [G&T] on 6/1/11
         and ended the employment on 12/5/11.

         2. The parties agreed to a fee splitting agreement on
         certain cases originated, i.e.[,] signed up, by [] Bond.

         3. Section 2a of the Contract indicated that upon the
         completion of the case, [Bond] shall pay, and [G&T] shall
         receive[,] 20% of the fee for all matters originated by []
         Bond for the period from 10/5/11 until 12/5/11.

         4. Section 2b of the contract indicates that upon
         completion of the case, [Bond] shall pay[ a]nd [G&T] shall
         receive 33 and 1/3% of the fee for all matters originated
         by [] Bond for the period from 6/5/11 until 10/5/11.

         5. Section 2c of the contract indicates that upon
         completion of the case, [Bond] shall pay and [G&T] shall
         receive 50% of the fee for all matters originated by []
         Bond for the period from 12/5/10 until 6/5/11.

         The above findings do not affect any other matters which
         may still be outstanding and undecided in the complaint
         filed in the above action.

Findings of Fact and Order, filed 2/18/2015.




                                     -3-
J-A15039-16



       Bond filed a motion for reconsideration, which the trial court denied on

March 19, 2015.       On April 7, 2015, the trial court held an assessment of

damages hearing. On June 12, 2015, the trial court entered its findings and

verdict, which stated:

          [G&T] has presented credible evidence that [Bond] has
          failed to transmit to [G&T] fees owed to [G&T] as agreed
          in the fee sharing agreement supra[.] The amounts owed
          to [G&T] by [Bond] are as follows[:]

          1. Section 2c 12/5/10 through 6/5/11 $61,288.30[.]

          2. Section 2b 6/5/11 through 10/5/11 $10,734.90[.]

          3. Section 2a 10/5/11 through 12/5/11 $ 7,183.80[.]

                     For a total                 $79,207.00[.]

Findings and Verdict Docketed 6/12/15.

       On June 22, 2015, Bond filed a motion for post-trial relief. On August

6, 2015, the trial court denied the motion. On August 18, 2015, Bond filed a

notice of appeal. Judgment was entered on September 22, 2015.3

       The trial court did not order Bond to file a concise statement of errors

complained of on appeal, and he did not file a statement.            The docket

indicates that on August 24, 2015, the trial court issued a statement

adopting its findings of fact and order of February 18, 2015 and its verdict

docketed June 12, 2015 in lieu of filing a formal 1925(a) opinion.
____________________________________________


3
  Upon review of the appeal, this Court noted there was no judgment
entered on the docket and directed Appellant to file a praecipe to enter
judgment with the trial court prothonotary, which he did.



                                           -4-
J-A15039-16



      Bond raises the following claims on appeal:

         1. Whether the [t]rial [c]ourt abused its discretion or
         committed an error of law in construing Bond’s fee-sharing
         obligations under an employment contract.

         2. Whether the [t]rial [c]ourt abused its discretion or
         committed an error of law by re-writing the unambiguous
         terms of an employment contract based on extrinsic
         evidence.

         3. Whether the [t]rial [c]ourt abused its discretion or
         committed an error of law in enforcing an employment
         contract’s post-employment provision where the [t]rial
         [c]ourt found that there was no meeting of the minds as to
         that provision.

         4. Whether the [t]rial [c]ourt abused its discretion or
         committed an error of law in finding that Bond’s
         employment with G&T began on June 1, 2011 where the
         undisputed evidence established that it did not start until
         over a week later.

Appellants’ Brief at 3.

      This Court applies the following standard of review to verdicts

following a bench trial:

         Our appellate role in cases arising from non-jury trial
         verdicts is to determine whether the findings of the trial
         court are supported by competent evidence and whether
         the trial court committed error in any application of the
         law. The findings of fact of the trial judge must be given
         the same weight and effect on appeal as the verdict of a
         jury. We consider the evidence in a light most favorable to
         the verdict winner. We will reverse the trial court only if its
         findings of fact are not supported by competent evidence
         in the record or if its findings are premised on an error of
         law. However, [where] the issue . . . concerns a question
         of law, our scope of review is plenary.

         The trial court’s conclusions of law on appeal originating
         from a non-jury trial are not binding on an appellate court


                                      -5-
J-A15039-16


        because it is the appellate court’s duty to determine if the
        trial court correctly applied the law to the facts of the case.

Stephan v. Waldron Elec. Heating and Cooling LLC, 100 A.3d 660, 664-

65   (Pa.Super.2014)   (quoting    Wyatt,    Inc.    v.   Citizens   Bank   of

Pennsylvania, 976 A.2d 557, 564 (Pa.Super.2009)).

     Further, this Court applies the following when interpreting a contract:

        The interpretation of any contract is a question of law and
        this Court’s scope of review is plenary. Moreover, we need
        not defer to the conclusions of the trial court and are free
        to draw our own inferences. In interpreting a contract, the
        ultimate goal is to ascertain and give effect to the intent of
        the parties as reasonably manifested by the language of
        their written agreement. When construing agreements
        involving clear and unambiguous terms, this Court need
        only examine the writing itself to give effect to the parties’
        understanding. This Court must construe the contract only
        as written and may not modify the plain meaning under
        the guise of interpretation.

Stephan, 100 A.3d at 665 (quoting Humberston v. Chevron U.S.A., Inc.,

75 A.3d 504, 509–10 (Pa.Super.2013)).

     Moreover:

        Contracts are enforceable when the parties reach a mutual
        agreement, exchange consideration, and have set forth the
        terms of their bargain with sufficient clarity. Greene v.
        Oliver Realty, Inc., []526 A.2d 1192 ([Pa.Super.]1987).
        An agreement is sufficiently definite if it indicates that the
        parties intended to make a contract and if there is an
        appropriate basis upon which a court can fashion a
        remedy. Id. Moreover, when the language of a contract
        is clear and unequivocal, courts interpret its meaning by its
        content alone, within the four corners of the document.
        Id. (citing Mears, Inc. v. National Basic Sensors, []
        486 A.2d 1335, 1338 ([Pa.Super.]1984)).

Stephan, 100 A.3d at 665.



                                     -6-
J-A15039-16



     Appellant’s first three issues challenge the trial court’s interpretation of

section 2 of the employment contract, and we will address the issues

together. Section 2 addressed the fees owed to G&T after Bond’s departure

from the firm and stated:

        Payment of fees to [G&T] earned on matters originated or
        otherwise brought to [G&T] by Robert Bond, Esquire
        during the period of employment as follows:

        A. [A]ny matter originated or generated within two months
        of withdrawal/termination – twenty percent of gross
        attorney fee (20%)[;]

        B. [A]ny matter originated or generated beyond 6 months
        but within one year of withdrawal/termination – thirty
        three and one-third (33 1/3%) percent of gross attorney
        fee;

        C. [A]ny matter originated or generated beyond one year
        of withdrawal/termination – fifty percent (50%) of gross
        attorney fee.

Employment Contract, Section 2.

     The parties do not dispute that section 2A requires Bond to pay 20%

of fees on all matters originated in the last two months of his employment,

i.e., from October 5, 2011 to December 5, 2011. See Appellant Brief at 10-

11; Findings of Fact and Order, filed 2/18/2015.

     The parties disagree about the interpretation of sections 2B and 2C.

Section 2B requires payment of 33 1/3 % of the fees for “any matter

originated   or   generated   beyond   6   months   but   within    one    year   of

withdrawal/termination.”      Employment     Contract,    Section    2B.     Bond




                                       -7-
J-A15039-16



maintains that this section applies to the time period between December 5,

2010 and June 5, 2011. Appellant’s Brief at 15.4

       At the trial, Galerman testified that section 2B applied to matters

originated between December 5, 2010 and June 5, 2011, i.e., matters

originated more than 6 months, but less than 1 year, from termination.5

N.T., 1/28/2015, at 21-22, 42-43. Galerman testified that “beyond” meant

“prior to.” Id. at 23, 46.

       Bond testified that section 2B meant:

          [BOND]: 2B means to me that if I stayed over six months,
          than I would owe them 30 – or 33 percent of the cases
          that I signed within six month of my termination meaning,
          you know, it would have been from January 1st of my
          employment if I would have worked from January 1st to
          June 1st. If I stayed over six months, I would owe them
          from January 1st, hypothetically speaking, 30 percent, 33
          percent of all the cases after I left that I signed during my
          employment. But we had an understanding that my
          employment from which they paid me was less than six
          months.



____________________________________________


4
  Bond further argues that section 2 requires the payment of fees only for
cases that originated during the period of employment and excludes cases
originated before his employment. Appellant’s Brief at 14. We will address
this argument infra.
5
  Galerman claimed that for any matters originated between June 5, 2011
and October 5, 2011, Bond would owe the firm 70% of the fees, which is the
amount he would have owed the firm for fees received while he remained
employed at G&T. N.T., 1/28/2015, at 50-54. The contract language does
not support this interpretation.




                                           -8-
J-A15039-16


         THE COURT: All right. Am I correct in saying that you
         would have sent one-third of fees for any cases you signed
         up during the last six months of your employment?

         [BOND]: Yes, yes, sir.

N.T., 1/28/2015, at 74-75.

      The trial court found there was a meeting of the minds as to section

2B and interpreted this provision to require payment of fees from June 5,

2011 through October 5, 2011. This was error. The language of section 2B

is unambiguous. The section requires payment of 33 1/3 percent of gross

attorney fees for all matters generated more than 6 months but less than 12

months from termination, i.e., all matters generated between December 5,

2010 and June 5, 2011.

      Further, even if we found that the language was ambiguous and,

therefore, considered extrinsic evidence to determine the time frame of

section 2B, we would find the trial court erred in finding there was a meeting

of the minds as to provision 2B. Neither the contract language nor

Galerman’s testimony at trial supports the trial court’s interpretation.

Rather, the contract language and Galerman’s testimony support an

interpretation that Bond would owe fees for all cases originated more than 6

months but less than a year from his termination, i.e., from December 5,

2010 through June 5, 2011.         Employment Contract, Section 2; N.T.,

1/28/2015, at 22 (“I’m saying his termination date was December of [20]11.

Anything that was signed up between six months before that and a year

before that, we would get a third.”). Bond testified that he agreed with the



                                    -9-
J-A15039-16



court that he would have owed 33 1/3% of fees in all cases originated within

6 months, but clarified that he would owe fees only if he had worked at G&T

for more than 6 months. See N.T., 1/28/2015, at 74-75. Further, at the

hearing on the post-trial motions, and in his appellate brief, Bond argued the

section applied to matters originated between December 5, 2010 and June

5, 2011. N.T., 8/5/2015, at 6-7. The trial court, therefore, erred in finding

there was a meeting of the minds to find that section 2B required payment

for matters originated June 5, 2011 through October 5, 2011.

      Section 2C states:

         [A]ny matter originated or generated beyond one year of
         withdrawal/termination – fifty percent (50%) of gross
         attorney fee.

Employment Contract, Section 2C. The trial court found that this provision

meant fifty percent of gross fees on cases originated between December 5,

2010 and June 5, 2011. Findings of Fact and Order. Galerman testified that

this provision meant Bond owed fees for any matter originated more than 1

year prior to termination of Bond’s employment. N.T., 1/28/2015, at 30-31.

He further stated that “beyond” means “prior,” and therefore the fees owed

under section 2C applied to matters originated prior to December 5, 2010.

N.T., 1/28/2015, at 46.      Bond testified that section 2C meant cases

originated within one year of termination, but only those cases generated

while he was employed.     N.T., 1/28/2015, at 75 (“2C means that if my

employment lasted for over a year, then I would owe them, I believe, 50%




                                    - 10 -
J-A15039-16



of all the cases that I signed up from the Day 1 of my employment until Day

360.”)

       The trial court erred when it found that this provision meant any fees

on cases originated between December 5, 2010 and June 5, 2011. Findings

of Fact and Order.            Similar to Section 2B, this section contained

unambiguous language. It required payment to G&T for matters generated

more than one year prior to Bond’s departure, i.e., prior to December 5,

2010.6

       Bond’s last issue maintains the trial court erred in finding his

employment commenced on June 1, 2011.              Appellant’s Brief at 24.   He

maintains, although the contract states the commencement date was June

1, 2011, he did not begin working until June 9, 2011.           Id.   Therefore,

because he worked at G&T for less than six months, he maintains that only

section 2A applied. Id. Bond argues that sections 2A, 2B, and 2C only refer

to cases that were originated or generated during his period of employment.

Id. at 24, 14.

       We disagree with Bond’s conclusion that sections 2B and 2C did not

apply. The introduction to section 2 states:



____________________________________________


6
  Because we determine that section 2C was unambiguous, we need not
address whether the trial court abused its discretion in enforcing section 2C
even though it found there was no meeting of the minds as to the provision.




                                          - 11 -
J-A15039-16


          Payment of fees to [G&T] earned on matters originated or
          otherwise brought to [G&T] by Robert Bond Esquire during
          the period of employment as follows . . .

Employment Contract, Section 2.      The phrase “or otherwise brought to”

would include cases transferred to G&T following Bond’s employment but

originated prior thereto.   The trial court also interpreted the contract to

include cases originated before his employment commencement date. See

Order and Findings of Fact.     Galerman’s testimony supports this finding.

N.T., 1/28/2015, at 45 (“Q: And your interpretation of the contract is that

Paragraphs A, B and C apply to all cases that Mr. Bond brought with him and

all cases that he originated while he was at the firm, correct?   A:   That’s

correct.”). Because we find Bond owes G&T for cases originated prior to his

employment, regardless of his length of employment, we need not

determine whether Bond’s employment began on June 1, 2011 or June 9,

2011.

        We reverse and remand to the trial court for further proceedings

consistent with this opinion.

        Judgment vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2016



                                    - 12 -